Citation Nr: 0020463	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-02 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increase in a 40 percent rating for a low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

REMAND

The veteran served on active duty from October 1973 to May 
1978.  This case comes to the Board of Veterans' Appeals 
(Board) from a December 1997 RO decision which denied an 
increase in a 10 percent rating for a low back disability.  
The veteran testified at a hearing before an RO hearing 
officer in August 1998.  In an October 1998 decision, the RO 
increased the low back disability rating to 20 percent; and 
in an August 1999 decision, the RO increased the low back 
disability rating to 40 percent.  The veteran continues to 
appeal for an even higher rating.  

In a March 2000 written response to an RO inquiry, the 
veteran indicated that he wanted a hearing before a Board 
member sitting at the RO (i.e., a Travel Board hearing).  In 
a May 2000 letter, the Board asked the veteran to clarify if 
he still wanted a Board hearing, and he was told that if he 
did not respond in 30 days, it would be assumed he wanted a 
Travel Board hearing, and his case would be remanded to the 
RO for such a hearing.  The veteran did not respond, and thus 
the RO must schedule the veteran for a Travel Board hearing.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (1999).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


